  Case 17-36696         Doc 46     Filed 10/02/18 Entered 10/02/18 11:02:56              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-36696
         LEODIS PITTMAN
         SUSIE MAE PITTMAN
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/11/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/08/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-36696         Doc 46      Filed 10/02/18 Entered 10/02/18 11:02:56                    Desc Main
                                      Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor              $4,750.00
        Less amount refunded to debtor                          $892.00

NET RECEIPTS:                                                                                    $3,858.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $228.00
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,228.00

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AT&T SERVICES INC               Unsecured          59.00           NA              NA            0.00       0.00
CAVALRY SPV I LLC               Unsecured         614.21        614.21          614.21           0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Unsecured        1,807.00            NA              NA            0.00       0.00
CITY OF CALUMET CITY            Unsecured         325.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Secured           386.82           NA           386.82           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured            1.00        940.00          940.00           0.00       0.00
COMMONWEALTH EDISON             Unsecured         100.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER           Secured        7,595.96       9,418.94        9,418.94           0.00       0.00
COOK COUNTY TREASURER           Unsecured            NA            NA              NA            0.00       0.00
EQUIFAX                         Unsecured           0.00           NA              NA            0.00       0.00
EXPERIAN                        Unsecured           0.00           NA              NA            0.00       0.00
FIRST CHOICE BANK               Unsecured         182.00           NA              NA            0.00       0.00
GINNYS                          Unsecured         171.00        171.71          171.71           0.00       0.00
GM FINANCIAL                    Secured        9,126.00       9,334.18        9,126.00        630.00        0.00
GM FINANCIAL                    Unsecured            NA            NA              NA            0.00       0.00
GREEN DOT BANK/CWS              Unsecured           1.00           NA              NA            0.00       0.00
HSBC BANK USA NA                Secured      104,123.00    159,019.38             0.00           0.00       0.00
HSBC BANK USA NA                Secured              NA       5,399.97        5,399.97           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured              NA         465.84          465.84           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured           562.00        562.66          562.66           0.00       0.00
LINECARE INC                    Unsecured         200.00           NA              NA            0.00       0.00
MED4HOME                        Unsecured         265.00           NA              NA            0.00       0.00
MONTGOMERY WARD                 Unsecured         227.00           NA              NA            0.00       0.00
NICOR GAS                       Unsecured         269.82           NA              NA            0.00       0.00
OVERLAND BOND & INVESTMENT      Unsecured      3,457.96     10,569.70        10,569.70           0.00       0.00
OVERLAND BOND & INVESTMENT      Secured        7,175.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         100.00      1,517.89        1,517.89           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      1,339.10       1,339.10        1,339.10           0.00       0.00
REGIONAL RECOVERY SERVICES      Unsecured         190.00        190.35          190.35           0.00       0.00
T-MOBILE/T-MOBILE USA INC       Unsecured         200.00        484.87          484.87           0.00       0.00
TRANS UNION                     Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 17-36696         Doc 46      Filed 10/02/18 Entered 10/02/18 11:02:56                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $5,399.97              $0.00              $0.00
       Debt Secured by Vehicle                            $9,126.00            $630.00              $0.00
       All Other Secured                                  $9,805.76              $0.00              $0.00
 TOTAL SECURED:                                          $24,331.73            $630.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,856.33                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,228.00
         Disbursements to Creditors                               $630.00

TOTAL DISBURSEMENTS :                                                                        $3,858.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
